Citation Nr: 1622068	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1959 to March 1962 and from May 1962 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, which declined to reopen the previously denied claims of entitlement to service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The RO denied entitlement to service connection for a bilateral hearing loss disability and tinnitus in an August 2006 rating decision.  The Veteran did not appeal that decision, or submit new and material evidence within one year.
 
2. Evidence received after the August 2006 final decision with respect to both claims includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claims.

3.  The Veteran's current bilateral sensorineural hearing loss disability is causally related to his active military service.

4. The Veteran's tinnitus is causally related to his active military service.
CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
 
2.  New and material evidence has been received to reopen the claim for service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)  (2015).

4.  The criteria for service connection for a bilateral sensorineural hearing loss disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).
 
5. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Regulations provide that "new" evidence is existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In an August 2006 rating decision, the RO denied the Veteran's service connection claims for both bilateral hearing loss and tinnitus, based on a finding that there was no evidence of a nexus between the Veteran's hearing loss and military service and no evidence of a diagnosis of tinnitus or a nexus between tinnitus and service.  The Veteran did not appeal this decision, nor submit new and material evidence within one year of the denial.  Therefore, it became final.

As noted above, a final decision cannot be reopened unless new and material evidence is presented.  In this case, an unestablished fact necessary to substantiate the hearing loss claim is competent evidence of a link between the Veteran's current hearing loss disability and his active duty service.  With respect to the Veteran's tinnitus claim, an unestablished fact necessary to substantiate the claim is competent evidence of a current diagnosis of tinnitus or of a link between tinnitus and service.

The Veteran has submitted a June 2012 private medical opinion which provides a diagnosis of tinnitus and opines that there is a link between the Veteran's hearing loss and tinnitus and his military service.  The credibility of this evidence is presumed for the limited purpose of assessing whether the evidence is material.  As a result, the Board finds that there is now evidence that tends to establish a link between the Veteran's hearing loss disability and tinnitus and his military service.  Thus, new and material evidence has been submitted with respect to the Veteran's service connection claims for a bilateral hearing loss disability and tinnitus.  The claims are reopened. 

II.  Service Connection

The Veteran is seeking service connection for a bilateral hearing loss disability and tinnitus.  The Veteran contends that his hearing loss and tinnitus are the result of his active military service, including in-service noise exposure as a Morse Code Interceptor.  Specifically, the Veteran contends that the headset he was required to wear for intercepting got very loud at times. If the signals were weak, he would have to press the headset against his ears to completely understand and occasionally there would be a blast in the signal or an interruption in the connection. The headsets were in general very loud and he would try to wear them slightly off of his ears to help decrease the intensity, but that was not always possible. He reported that he did not have hearing protection, and that it was not 1ogical to have hearing protection for his specialty. He has further stated that hearing protection was not provided, and that he experienced ringing in his ears; however it was not reported to his supervisors at that time.

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, operates to establish when a hearing loss disability can be service connected.  Id. at 159.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) at 500 Hertz; (+10) at 1000 Hertz; (+10) at 2000 Hertz; (+10) at 3000 Hertz; and (+5) at 4000 Hertz.  The Veteran underwent a January 1962 separation examination for his first period of service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

First, the July 2014 VA audiological examination and June 2012 private examination document a bilateral hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385.  Additionally, the Veteran has a current diagnosis of tinnitus.  As a result, the question that remains before the Board is whether the Veteran's current hearing loss and tinnitus were caused or worsened by his military service. 

A review of the service treatment records show no complaints of hearing loss or tinnitus.  The enlistment and separation examinations showed normal hearing.  
After conversion to ISO-ANSI standards, the Veteran's January 1962 separation examination contains the following pure tone thresholds:




HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
N/A
15
LEFT
20
20
20
N/A
15

The only other audiogram results of record in the service treatment records are from the Veteran's May 1968 separation examination from his second period of service.  The documented pure tone thresholds are as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

Despite the lack of in-service treatment or complaints of hearing difficulty, the Board finds that there was significant in-service noise exposure.  In particular, the Veteran's report of his duties, and what they required in terms of the headset, is credible and consistent with his military occupational specialty (MOS) of Morse Code Interceptor.  Therefore, the Board finds that there is evidence of an in-service event.  The question, therefore, becomes whether the Veteran's current hearing loss is related to his in-service experiences.

The July 2014 VA examiner found that although the Veteran had a current bilateral hearing loss disability and tinnitus, they were less likely than not related to his military service.  In reaching this conclusion, the examiner relied heavily on the May 1968 separation examination and the Veteran's inability to provide a precise date of the onset of tinnitus.  The examiner noted that medical literature does not support the possibility of a delayed onset of hearing loss. The Board acknowledges the Veteran's representative's argument regarding the probative value of the May 1968 examination.  Specifically, the representative has shown concern regarding the apparent improvement from January 1962 to May 1968 and the uniformity of such improvement.  The Board does not disagree.

The remainder of the medical evidence includes a June 2012 private medical opinion, which the Veteran submitted from his treating audiologist.  On review, this opinion links the Veteran's  in-service noise exposure (as described above, with respect to his MOS duties) to his current bilateral hearing loss disability and tinnitus. The audiologist provided a thorough rationale in reaching this conclusion, noting that while the Veteran's service treatment records are negative for a diagnosis of hearing loss, it is documented in histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift in an audiogram.  She also cited to the American College of Occupation and Environmental Medicine research, which indicates that without the use of hearing protection, noise exposure can cause both hearing loss and tinnitus.  The audiologist ultimately opined that the Veteran's hearing loss and tinnitus were more likely than not related to his in-service noise exposure.  

Upon careful review of the evidence of record, the Board finds that the private opinion is more probative on the medical question at hand, as to whether the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus are related to his military service. First, tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  While the July 2014 VA examiner indicated that the Veteran was unable to provide a precise date of the onset of tinnitus, the Board finds that the Veteran has essentially claimed that it onset during his military service.  The Veteran is also competent to report the onset of decreased hearing acuity in both ears.  As previously noted, the Board has no reason to doubt the Veteran's exposure to hazardous noise without the benefit of hearing protection in service. 

The July 2014 VA examiner found that the Veteran's bilateral hearing loss and tinnitus are less likely than not caused by or a result of in-service noise exposure.  However, the examiner's opinion was based largely on the fact that the Veteran's hearing acuity did not decline during service, and the Veteran did not report either hearing loss or tinnitus at separation.  In light of this narrow rationale, and the Board's shared concern with the probative value of the May 1968 separation examination as noted by the Veteran's representative, the Board assigns the July 2014 VA examination report and addendum opinion limited evidentiary weight.

By contrast, the June 2012 positive nexus opinion of record is highly probative, given the rationale provided, especially in light of the Veteran's credible statements regarding his exposure and the onset of his hearing difficulty and tinnitus.  Combined, this evidence establishes service connection. Accordingly, the claims are granted.


ORDER

The previously denied claim of entitlement to service connection for a bilateral hearing loss disability is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

Service connection for bilateral hearing loss disability is granted.

The previously denied claim of entitlement to service connection for tinnitus is reopened on the basis of new and material evidence; to that extent only, the appeal is granted. 

Service connection for tinnitus is granted.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


